Citation Nr: 1828947	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  04-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 20 percent prior to November 25, 2011 and in excess of 30 percent, thereafter, for tear, infraspinatus tendon, left shoulder.

4.  Entitlement to an initial compensable rating for central serous retinopathy.

5.  Entitlement to a rating in excess of 50 for depression.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1982 and from October 2001 to November 2001, with periods of inactive service in the Texas Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a February 2011 rating decision, the RO granted service connection for tear, infraspinatus tendon, left shoulder, effective March 20, 2008.  In August 2012, the RO continued the 50 percent rating for depression.  In an October 2013 rating decision, the RO declined to reopen the claim of entitlement to service connection for hypertension and denied service connection for tinnitus.  In an August 2014 rating decision, the RO granted service connection for central serous retinopathy evaluated as noncompensable, effective December 14, 2012.  

In a May 2012 rating decision, the RO increased the Veteran's left shoulder disability rating to 30 percent, effective November 25, 2011.  In an October 2017 rating decision, the RO increased the Veteran's left shoulder disability rating to 20 percent, effective November 30, 2001.  However, as the increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.

In an August 2017 Board decision, the Board dismissed the Veteran's claim for entitlement to automobile and adaptive equipment or for adaptive equipment, denied service connection for bilateral hearing loss, granted an earlier effective date for the grant of service connection for tear, infraspinatus tendon, left shoulder, reopened the Veteran's claim for service connection for hypertension, and remanded the reopened claim as well as the claims for service connection for bilateral tinnitus and gastroesophageal reflux disease (GERD), increased rating claims for tear, infraspinatus tendon, left shoulder, central serous retinopathy, and depression, and entitlement to a total disability rating based on individual unemployability (TDIU).  In a January 2018 rating decision, the RO granted service connection for GERD effective October 2, 2012 rated as 10 percent disabling, and entitlement to TDIU as well as basic eligibility for Dependents' Educational Assistance, effective March 24, 2015.

In April 2018, the Veteran filed a timely notice of disagreement with regard to the January 2018 rating decision.  The RO has acknowledged receipt of the Notice of Disagreement in a May 2018 letter.  Accordingly, no additional action is necessary under Manlincon v. West, 12 Vet. App. 238 (1999).

VA has complied with the August 2017 remand instructions for the remaining issues on appeal being decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes the Agency of Original Jurisdiction (AOJ) issued a rating decision in October 2017, implementing the Board's August 2017 decision regarding the earlier effective date for the grant of service connection for tear, infraspinatus tendon, left shoulder.  In April 2018, the Veteran filed a notice of disagreement with the October 2017 correspondence indicating he still disagreed with the effective date.  The Board notes, however, that a notice of disagreement may only be filed with respect to "an adjudicative determination by the agency of original jurisdiction."  38 C.F.R. § 20.201 (2017).  The Veteran may not challenge the merits of the Board's decision by expressing disagreement with a rating decision issued by the AOJ which simply implements the Board's decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("a RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal.").  Because the Board, in its August 2017 decision, addressed the effective date assigned to the Veteran's tear, infraspinatus tendon, left shoulder, this issue has already been adjudicated by the Board.  Accordingly, the Board finds this issue is not before it.

The Board notes that additional evidence was associated with the claims file that has not been considered by the AOJ in conjunction with this appeal.  However, review of this evidence shows that it is cumulative and redundant of evidence previously of record regarding the issues denied herein.  Hence, a waiver is not needed.  38 C.F.R. § 20.1304 (2017).  Moreover, the AOJ will have the opportunity to consider this evidence on remand with respect to the remaining issue.

The issue of entitlement to an increased rating for the service connected tear, infraspinatus tendon, left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred during active service.

2.  The Veteran's hypertension is related to in-service elevated blood pressure readings. 

3.  The Veteran's service-connected left eye disability is manifested by corrected left eye distance visual acuity of no worse than 20/70; there was no evidence of incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.

4.  The Veteran's depression results in occupational and social impairment with reduced reliability and productivity; however, it does not result in or more nearly approximate deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for an initial rating of 10 percent, but no higher, for central serous retinopathy, left eye, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.383, 4.75, 4.76, 4.79, Diagnostic Codes 6009, 6066 (2017).

4.  The criteria for a rating in excess of 50 percent for depression have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims in August 2012 and May 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the claim for a higher initial rating for the service-connected central serous retinopathy, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006).; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, statements, and testimony from the October 2016 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examinations in March 2012, July 2014, November 2015, November 2017, and January 2018.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2012, July 2014, November 2015, November 2017, and January 2018 VA examinations of record are adequate and addressed all the relevant rating criteria for the Veteran's service-connected left eye and psychiatric disabilities.  

Pursuant to the August 2017 Board remand, additional VA treatment records and the November 2017 and January 2018 examination reports have been obtained and associated with the record.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not indicated any worsening in his left eye or psychiatric disabilities since his last VA examinations and no outstanding evidence that needs to be obtained has been identified.  

Neither the Veteran nor his representative has raised any further issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In this case, cardiovascular diseases, like hypertension, and tinnitus are considered "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in-service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

Analysis

Tinnitus

The Veteran contends that his tinnitus began in 2001 after he took Vioxx.  He stated that his tinnitus is bilateral, intermittent, occurring three to five times per day and lasting 20 to 30 seconds.  See April 2014 VA Audiology examination report.  

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of tinnitus in service and since service separation.  Service treatment records are negative for any complaints, diagnoses, or treatment of tinnitus.  However, as noted above, the Veteran stated that onset was in 2001 and that he has experienced tinnitus since.  The Board finds that the Veteran is competent to describe ringing in his ears and his testimony is credible that tinnitus began in service.  The statements tend to prove a fact, that is, he noticed that tinnitus began in service.  

As noted, the Veteran was afforded a VA Audiology examination in April 2014.  The examiner stated that the Veteran was not linking his tinnitus to noise exposure; however, the Veteran indicated he incurred noise exposure and his DD Form 214, indicate he trained and served as an infantryman.  VA recognizes that such a military occupational specialty (MOS) has a high probability of noise exposure. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran's tinnitus began in service and he has experienced chronic symptoms of tinnitus in service and continuous symptoms of tinnitus after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met. 

As the Board finds that the Veteran has demonstrated that the currently diagnosed tinnitus began in service and has continued since service.  Therefore, direct service connection is warranted.  

The Board recognizes that the record contains a negative nexus opinion from the November 2017 VA examiner who opined that the Veteran's tinnitus was less likely than not related to use of Vioxx in service.  The rationale was based on medical evidence that Vioxx only caused tinnitus when used for two to five years and was combined with the use of Prilosec and was more prevalent in females over the age of 60.  The Board finds that the November 2017 opinion is inadequate as the examiner failed to consider whether the Veteran's tinnitus was caused by or related to noise exposure during his active duty service in light of his MOS as infantryman as requested.

In any event, the examiner also observed that the Veteran's tinnitus began in 2001 after taking medications.  Thus, the examiner also accepted the Veteran's lay statements as competent and credible with regard to the onset of tinnitus in service.  A veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a). 

The Veteran's competent and credible statements and testimony establishes the in-service incurrence tinnitus.  The evidence establishes that the Veteran currently has tinnitus and that it continued ever since service.  Because the Board finds the Veteran's lay statement is competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, there is evidence of current disability and evidence of a relationship between the current disability and service on the basis of continuity.  Accordingly, all the elements of service connection have been met and service connection is established.  

For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Hypertension

The Veteran believes his hypertension increases when his depression and anxiety increase or when his pain is bad.  See Board hearing transcript, p. 28.

The medical evidence shows that the Veteran has hypertension.  See November 2017 VA examination.  Therefore, the first element to establish service connection is met.

Service treatment records reflect that the Veteran had elevated blood pressure readings in service.  Specifically, in October 2001, the Veteran had blood pressure readings of 139/90, 140/75, 136/80, and 134/84.  According to the 2018 VA examination report, the examiner noted that the Veteran's records noted borderline blood pressure levels throughout service as noted in exams from 2001 in particular.  Thus, the second element, an in-service disease or injury, is arguably established. 

The question is whether the hypertension was related to the in-service elevated blood pressure readings.  The August 2010 VA examiner determined that the Veteran's hypertension was not caused by or a result of any in-service incident.  While he noted that there were some mild elevated blood pressure readings while the Veteran was seen with active pain, he stated that there was no evidence of elevated blood pressure when he was seen for asymptomatic visits.  He further noted that isolated blood pressure with acute illness are not diagnostic of hypertension.  Thus, he determined that the Veteran's hypertension was not related to service because there was no established diagnosis of hypertension during active duty or during a year after discharge.  

The Veteran was afforded a VA examination more recently in November 2017.  The examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by a specific in-service illness, event or injury.  He noted that onset was not noted in service indicating no objective relationship with service and that the Veteran was not diagnosed with hypertension or treated for hypertension until after service.  He added that while there were complaints, there was no objective evidence of hypertension during service. 

Nonetheless, the November 2017 VA examiner also stated that the Veteran's elevated blood pressure readings in service suggest that his hypertension was developing during service.  Therefore, the evidence is medical opinions are at least in equipoise regarding whether the Veteran's current hypertension is related to the in-service elevated blood pressure readings, requiring that reasonable doubt be resolved in favor of the Veteran. 

Although the November 2017 VA examiner contradicted himself, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran developed borderline hypertension in service, which the VA examiner noted suggests that the Veteran's hypertension was developing during service. 

In summary, the Board is of the opinion that all requirements needed to establish service connection for hypertension are met.  The benefit sought on appeal is accordingly allowed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007). 


Analysis

Central serous retinopathy

The Veteran contends that a compensable rating is warranted for his service- connected central serous retinopathy.  During the October 2016 Board hearing, the Veteran stated that he requires injection in his eye, has required a new prescription and experiences red bloodshot eyes and headaches.

The Veteran has been rated for his disability under DC 6006, which pertains to retinopathy.  Diagnostic Codes 6000 through 6009, in chronic form, are to be rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84, DCs 6000-6009. 

VA treatment records dated in 2012 and 2013 reflect that the Veteran had central serous retinopathy in the left eye and related receiving steroid injections about a month prior to the onset of symptoms.  In a July 2014 VA examination report, the examiner noted that the Veteran had age macular degeneration, chorioretinal scar, and central serous retinopathy.  While the central serous retinopathy was noted to be at least as likely as not due to the Veteran's service-connected left shoulder condition, the age related macular degeneration and chorioretinal scar were determined to be less likely than not due to or the result of the Veteran's service-connected condition.  At that time, it was noted that Veteran had adequate distance and near visual acuity (better than 20/40) in both eyes.

The Veteran was provided an additional VA examination in November 2015.  At that time, the examiner noted diagnoses of central serous retinopathy, resolved; corneal scars, and chorioretinal scar of left eye; and wet macular degeneration in both eyes.  The examiner determined that the Veteran's wet macular degeneration, chorioretinal scar, and corneal scars were new and separate diagnoses.  He also stated that the past central serous retinopathy in the left eye has contributed to reduced vision in the left eye.  The examiner noted that the Veteran had 20/20 vision in the right eye and 20/30 vision in the left eye in June 2013.

On examination, the Veteran had uncorrected distance right eye vision of 20/50 and uncorrected distance left vision of 20/100.  Uncorrected near vision for the right eye was 10/200 and uncorrected near vision for the left eye was 10/200.  Corrected distance vision for the right eye was 20/40 or better and corrected distance vision for the left eye was 20/70.  

The Veteran was afforded another VA examination in January 2018.  The examiner reported the diagnoses of bilateral central serous retinopathy and nuclear cataracts as well as left corneal scarring and iris dusting.  The VA examiner observed that the Veteran's nuclear cataracts, left corneal scarring, and iris dusting were insignificant and had no relation to the service-connected diagnosis.  

At that time, the Veteran complained that the left eye feels hard sometimes especially upon waking and noted that since macular injections vision has improved.  Upon examination, he had uncorrected distance right eye vision of 20/70 and uncorrected distance left vision of 20/40.  Uncorrected near vision for the right eye was 20/200 and uncorrected near vision for the left eye was 20/200.  Corrected distance vision for each eye was 20/40 or better.  Corrected near vision was also 20/40 or better for each eye.

The left eye was manifested by, at worst, corrected distance visual acuity of 20/70 for the left eye and corrected distance visual acuity of 20/40 for the right eye.  The Veteran is service-connected for the left eye only.  By regulation his nonservice connected right eye visual acuity is 20/40.  Applying the findings to the applicable rating criteria yields a 10 percent disability rating.  The Board observes that there was no finding of incapacitating episodes associated with the Veteran's left eye disability.  Thus, a rating in excess of 10 percent based on impairment of central visual acuity or incapacitating episodes is not warranted. 38 C.F.R. § 4.79, Diagnostic Codes 6009, 6066.

The Board has also considered whether a higher rating is warranted based on incapacitating episodes.  However, the evidence does not show, nor has the Veteran asserted, that he has had incapacitating episodes related to his service-connected left eye disability during the rating period.  As such, the rating criteria pertaining to such are not for application.  38 C.F.R. § 4.79, Diagnostic Code 6009.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.

Depression

The Veteran contends that a higher rating is warranted for his service-connected depression.  The October 2016 Board hearing transcript reflects that the Veteran has crying spells, does not like to leave the house, and does not interact with others often.  

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Multiple ratings for different diagnoses are not available.  Rather, all psychiatric symptoms are considered part of the service-connected disabilities, unless there is medical evidence differentiating between symptoms and diagnoses.  

The Veteran's psychiatric disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides that a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  See Mauerhan, supra.  

The Board notes that the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)) has been updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  As the Veteran's claim was certified to the Board in June 2016 (i.e., after August 4, 2014), the DSM-V applies.  

The Veteran was afforded several VA examinations in connection with his claim.  A March 2012 VA examination record reflects that the Veteran complained of lacking energy, feelings of worthlessness because he cannot get a job, depressed mood daily, insomnia, and trouble concentrating.  Upon examination, the examiner reported that the Veteran's symptoms were depressive mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgement, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances including work or a worklike setting.  The examiner further noted that the Veteran's occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

It was also noted that the Veteran had personality disorder and alcohol abuse in full remission.  The examiner commented that is not possible to differentiate what symptoms were attributable to each diagnosis, but noted that the Veteran's personality results in inability to effectively cope with depression and his physical ailments.  The Veteran reported that he was prescribed Zoloft to treat his depression but had not taken any, rather he used prayer and walking to deal with his depression.

The examiner concluded that the Veteran most likely has major difficulties dealing with co-workers though the majority of his impairment is most likely attributable to his personality disorder and that his inability to maintain a job is more likely associated with his personality disorder rather than his depression.  

The Veteran was afforded another VA examination in November 2015.  At that time, the examiner noted only one diagnosis, major depressive disorder.  He reported having sadness, feeling lonely even when surrounded by family, and having crying spells.  He denied suicidal or homicidal ideation and stated he does not become violent when is angry.  The Veteran complained that he feels anxious and restless at times and noted that walking helps to release it as well as prayer.  The Veteran stated that he did not think he needed medication for depression.

Upon examination, he was noted to have anxiety, depressed mood, chronic sleep impairment, and disturbances in motivation and mood.  The examiner observed that the Veteran was well oriented, made good eye contact, had appropriate affect and was cooperative.  He further noted that there was nothing unusual about the Veteran's speech, motor behavior, or thought processes.  

The examiner described that the Veteran's occupational and social impairment as consistent with a mental condition had been formally diagnosed, but symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The examiner also noted that the Veteran could not work due to his medical issues; and that when he was working, he did not have any work problems until his injury.  

The Veteran was most recently afforded a VA examination in November 2017.  At that time, he was noted to have major depressive disorder, moderate.  The examiner described the Veteran's occupational and social impairment as occupational and social impairment with reduced reliability and productivity.  The Veteran noted he has not dated because he is not interested, but he is more into church and his grandkids.  He also noted that he maintains close relations with his grandchildren.  The Veteran reported that he prefers to have a family member with him whenever he leaves the house because he doesn't like being in a crowded place.  While he reported organized group activities to include regular church attendance, he noted that he leaves early to avoid interaction with other church members.  The Veteran also described a conflicted relationship with siblings, noting he only spends brief periods of time with them then leaves.  

Upon examination, he was noted to have a depressed mood, chronic sleep impairment, and disturbances in motivation and mood.  The examiner also noted that the Veteran had difficulty establishing and maintaining effective social relationships, anhedonia, poor appetite, poor concentration, and psychomotor retardation.  The examiner noted that the Veteran had not worked since April 2014 and was noted to have good relations with his supervisor and coworkers.  As such, the examiner commented that the primary cause of the Veteran's occupational dysfunction was secondary to his reported medical ailments and side effects, and that the primary impairment based on mental disorder was social, and not occupational.

Upon consideration of the evidence, the Board finds a rating in excess of 50 percent is not warranted at any time.  In reaching this determination, the Board notes that the 2012, 2015, and 2017 VA examiners specifically stated that the Veteran's current psychiatric presentation involves occupational and social functioning no worse than consistent with reduced reliability and productivity do to his mental condition signs and symptoms.  

The Board finds the Veteran's psychiatric disability has not been manifested by impairment more nearly approximating occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating at any point during the period on appeal.  Although there is evidence of difficulty in adapting to stressful circumstances, the Veteran's orientation, speech, and grooming are consistently normal.  He has not exhibited speech intermittently illogical, obscure, or irrelevant.  Further, the Veteran has consistently denied any homicidal or suicidal ideation.  

Based on the evidence, the Board finds there is no significant impairment of orientation or speech, or impairment of impulse control during the period on appeal.  In addition, VA examination reports reflect no obsessional rituals which interfere with routine activities.  Furthermore, the Board finds the Veteran's sleep impairment, anxiety, panic attacks, and depression do not affect his ability to function independently.  Therefore, the Board finds that no more than a 50 percent rating (reflecting occupational and social impairment with reduced reliability and productivity) is warranted throughout the period on appeal.

Additionally, the Veteran does not have significant occupational impairment as reflect by the VA examination reports which attribute his occupational impairment to his medical ailments.  While it is noted that the primary impairment is based on his social functioning, the Veteran has reported having a good relationship with his children and grandchildren.  He also interacted appropriately with health care providers and VA examiners at all times.  Thus, he did not demonstrate an inability to establish and maintain effective relationships, as contemplated under the 70 percent rating criteria.  

In view of the evidence as a whole, the Board concludes that the Veteran's symptomatology does not rise to the level of impairment contemplated by the 70 percent rating criteria.  The overall effect of the Veteran's depression most nearly approximates the reduced reliability and productivity contemplated by the 50 percent rating currently assigned.  Specifically, the clinical findings, including the Veteran's reported symptoms are most consistent with a disability rating no higher than 50 percent.

With respect to any claim for entitlement to a rating in excess of 50 percent for depression, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for hypertension is granted.

Service connection for tinnitus is granted.

An initial rating of 10 percent, but no higher, for central serous retinopathy is granted.

A rating in excess of 50 percent for depression is denied


REMAND

The Board regrets additional delay, but finds that further development is necessary to satisfy the duty to assist the Veteran regarding the rating for his left shoulder disability.

In November 2017, the Veteran underwent another VA examination.  The examiner stated pain, weakness, and incoordination could limit functional ability during flare-ups, or when the shoulder was used over a period of time, but indicated that he could not express additional impairment in degrees of limitation of motion because he had not observed the Veteran during a flare-up or when using the joint repeatedly.

The examiner did not offer an opinion estimating the extent of the Veteran's functional impairment during flare-ups based upon the information gleaned from the examination and the Veteran's claims file, although he stated that the Veteran's examination was medically consistent with the Veteran's statements describing functional loss during flare ups.

Recently, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's report when providing an opinion regarding functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so." See Sharp, at 33.

The Board finds that the November 2017 VA examination is inadequate for rating purposes because it does not provide the required information regarding functional limitations caused by flare-ups and fails to explain why an opinion regarding functional limitations, including an estimate of range of motion during flare ups, was not provided.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outstanding relevant VA treatment records dated since May 2018.

2.  Schedule the Veteran for a VA examination to address the inadequacies of the October 2017 Shoulder VA examination.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

a.) The examiner should identify all left shoulder pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.) The examiner should describe any pain, weakened movement, excess fatigability, instability of station and lack of coordination present. 

c.) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his left shoulder symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited range of motion caused by functional loss during a flare-up or after repeated use over time. 

d.) If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  The AOJ is directed to specifically consider whether more advantageous or separate ratings are warranted for disabling residuals of the muscles of the shoulder and/or for disabling residuals of the peripheral nerves.  The AOJ is also directed to keep in mind the Amputation Rule and that the Veteran's left shoulder combined rating can by no means exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


